DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an interface” configured to “receive as input an original image” in claim 1;  “the processing device” configured to “process the original image using a neural network to detect one or more objects in the original image, generate a neural network mask of the original image for the one or more objects in the original image, apply one or more enhancements to the objects associated with the neural network mask, the one or more modules generating an enhanced image including the one or more enhancements to the objects, and generate a combined image, the combined image including the original image combined with the one or more enhancements to the objects of the enhanced image” in claim 1; “the processing device” “generates a refined mask for each pixel of the original image associated with the background” in claim  6; “the processing device” “generates a blurred mask, the blurred mask including a blur along a border extending between the foreground and the background” in claim 7; “the processing device” “generates a dilated mask, the dilated mask including a dilation or indentation from a border extending between the foreground and the background” in claim 8; “the processing device” “generates an interpolation grid, the interpolation grid corresponding to the foreground” in claim 9; “the processing device” “generates a saturation corrected image including saturation enhancement of the original image” in claim 13; “the processing device” “generates a color improved image including color enhancement of the original image” in claim 14; “the processing device” “generates a reduced noise image by reducing noise associated with a night sky in the original image” in claim 15; “the processing device” “determines whether pixels in the neural network mask have a luminosity value above, below or equal to a luminosity threshold value” in claim 16; and “the interface includes an image selection section with the combined image and one or more additional original image and the interface includes a first submenu” for “selecting the combined image and copying the one or more enhancements applied to the combined image, and the interface includes a second submenu for selecting one or more of the additional original images and applying the copied one or more enhancements of the combined image to the selected one or more of the additional original images” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shen et al. (U.S. Patent Application Publication No. US 2018/0260668 A1) (hereafter referred to as “Shen (‘668)”).  
	The examiner would like to point out that the various “units” identified in section 6 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the system 100. The above-mentioned configuration of the system 100 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 5 and a program. As shown in FIG. 1, the system 100 includes at least one processor 110, memory, and a database 104 as a hardware configuration. These are connected to each other by a bus. The processor has a CPU (Central Processing Unit) controls another configuration in accordance with a program stored in the memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU can be a microprocessor. The memory stores a program executed by the CPU and data. The memory can be a ROM (Read Only Memory).   
With regard to claim 1, Shen (‘668) describes an interface configured to receive as input an original image (see Figure 1, element 102A and see Figure 2, element 202A and refer for example to paragraph [0050]); and a processing device in communication with the interface (see Figure 1, element 108 see Figure 2, element 208, and see Figure 3, element 302, and refer for example to paragraph [0052]), the processing device configured to process the original image using a neural network to detect one or more objects in the original image (see Figure 3, element 314 and Figure 4, and refer for example to paragraphs [0013], [0016], [0065], [0067] and [0072]); generate a neural network mask of the original image for the one or more objects in the original image (refer for example to paragraphs [0064], [0068], [0069] and [0070]); apply one or more enhancements to the objects associated with the neural network mask, the one or more modules generating an enhanced image including the one or more enhancements to the objects (refer for example to paragraphs [0064], [0068], [0069] and [0070]); and generate a combined image, the combined image including the original image combined with the one or more enhancements to the objects of the enhanced image (refer for example to paragraphs [0070] and [0071]).
As to claim 2, Shen (‘668) describes wherein the original image includes a foreground and a background, wherein the one or more objects include the background of the original input (refer for example to paragraphs [0065], [0066], [0068] and [0070]).
In regard to claim 3, Shen (‘668) describes wherein the one or more objects include a sky in the original image (refer to paragraphs [0015], [0067] and [0083]).
With regard to claim 4, Shen (‘668) describes wherein the processing device determines a category type of the sky in the original image (refer for example to paragraphs [0015], [0067] and [0083]).
As to claim 5, Shen (‘668) describes wherein the category type includes at least one of a blue day sky, a sunset sky, a dawn sky, a cloudy sky, a stormy sky, a night sky, or a foggy sky (refer for example to paragraphs [0015], [0067] and [0083]).
In regard to claim 6, Shen (‘668) describes wherein the processing device generates a refined mask for each pixel of the original image associated with the background (refer for example to paragraph [0068]).
With regard to claim 7, Shen (‘668) describes wherein the processing device generates a blurred mask, the blurred mask including a blur along a border extending between the foreground and the background (refer for example to paragraph [0075]).
With regard to claim 10, Shen (‘668) describes wherein the one or more enhancements applied to the objects associated with the neural network mask are applied to the background independently from the foreground of the original image (refer for example to paragraph [0075]).
As to claim 11, Shen (‘668) describes wherein the one or more enhancements applied to the objects associated with the neural network mask are applied to the background without affecting the foreground of the original image (refer for example to paragraph [0075]).
In regard to claim 13, Shen (‘668) describes wherein the processing device generates a saturation corrected image including saturation enhancement of the original image (refer for example to paragraphs [0065], [0067], [0076], [0085] and [0086]).
With regard to claim 14, Shen (‘668) describes wherein the processing device generates a color improved image including color enhancement of the original image (refer for example to paragraphs [0065], [0067], [0076], [0085] and [0086]).
In regard to claim 15, Shen (‘668) describes wherein the processing device generates a reduced noise image by reducing noise associated with a night sky in the original image (refer for example to paragraphs [0015], [0067] and [0083]).
As to claim 16, Shen (‘668) describes wherein the processing device determines whether pixels in the neural network mask have a luminosity value above, below or equal to a luminosity threshold value (refer to paragraphs [0065] and [0090]).
With regard to claim 19, Shen (‘668) describes receiving as input at an interface an original image (see Figure 1, element 102A and see Figure 2, element 202A and refer for example to paragraph [0050]); detecting one or more objects in the original image with a neural network (see Figure 3, element 314 and Figure 4, and refer for example to paragraphs [0013], [0016], [0065], [0067] and [0072]); generating a neural network mask of the original image for the one or more objects in the original image (refer for example to paragraphs [0064], [0068], [0069] and [0070]); applying one or more enhancements to the objects associated with the neural network mask, the one or more modules generating an enhanced image including the one or more enhancements to the objects  (refer for example to paragraphs [0064], [0068], [0069] and [0070]); and generating a combined image, the combined image including the original image combined with the one or more enhancements to the objects of the enhanced image (refer for example to paragraphs [0070] and [0071]).
As to claim 20, Shen (‘668) describes a non-transitory computer-readable medium storing instructions at least for selective enhancement of an object in an image that are executable by a processing device (see Figure 1, element 108 see Figure 2, element 208, and see Figure 3, element 302, and refer for example to paragraph [0052]) wherein execution of the instructions by the processing device causes the processing device to receive as input at an interface an original image (see Figure 3, element 314 and Figure 4, and refer for example to paragraphs [0013], [0016], [0065], [0067] and [0072]); detect one or more objects in the original image with a neural network (see Figure 3, element 314 and Figure 4, and refer for example to paragraphs [0013], [0016], [0065], [0067] and [0072]); generate a neural network mask of the original image for the one or more objects in the original image  (refer for example to paragraphs [0064], [0068], [0069] and [0070]); apply one or more enhancements to the objects associated with the neural network mask, the one or more modules generating an enhanced image including the one or more enhancements to the objects  (refer for example to paragraphs [0064], [0068], [0069] and [0070]); and generate a combined image, the combined image including the original image combined with the one or more enhancements to the objects of the enhanced image (refer for example to paragraphs [0070] and [0071]).


Allowable Subject Matter
Claims 8-9, 12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinheiro (‘771) and (‘686), DiVerdi, Ray, Price, Shen (‘021), Safdatnejad, He and Liu all disclose systems similar to applicant’s claimed invention.  











Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 9, 2022